United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 20-3065
     ___________________________

         United States of America

                  Plaintiff - Appellant

                     v.

          Marcus Anthony Mattox

               Defendant - Appellee
     ___________________________

             No. 20-3133
     ___________________________

         United States of America

                   Plaintiff - Appellee

                     v.

          Marcus Anthony Mattox

                Defendant - Appellant
              ____________

  Appeal from United States District Court
       for the District of Minnesota
              ____________

      Submitted: December 17, 2021
          Filed: March 4, 2022
             ____________
Before SMITH, Chief Judge, GRUENDER and KOBES, Circuit Judges.
                              ____________

GRUENDER, Circuit Judge.

       Marcus Mattox was convicted of possessing a firearm as a convicted felon in
violation of 18 U.S.C. § 922(g)(1) after the district court 1 denied his suppression
motion. The Government and Mattox appeal. The Government challenges the
district court’s conclusion that Mattox was not an armed career criminal. See 18
U.S.C. § 924(e)(1). Mattox challenges the denial of his suppression motion, the
sufficiency of the evidence that the gun had been in or affected interstate commerce,
and the application of a sentencing enhancement for use or possession of a firearm
in connection with another felony offense. We affirm.

                                         I.

       On September 22, 2018, police officers responded to a 911 call about gunshots
at an apartment complex in St. Paul, Minnesota. The officers followed a fresh blood
trail and found a loaded Desert Eagle .50-caliber semi-automatic pistol with blood
on it and the hammer cocked back in the firing position. The officers learned that a
man had been shot in his face and right foot and had been taken to the hospital.

       An officer went to the emergency room at the hospital and entered the man’s
room. The man’s bloody clothes were on the floor, and at the officer’s request, a
nurse took the identification from the clothes. The identification showed the
defendant’s name, Marcus Mattox. The officer took the clothes, and the next day,
an officer went to the hospital and executed a warrant for a DNA swab from Mattox
and asked him some questions for a few minutes. Mattox admitted that he was at
the scene of the crime and stated that he did not know who shot him. He declined
to answer more questions.

      1
        The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -2-
       The police compared Mattox’s DNA sample to gun swabs that tested positive
for blood. The swabs matched Mattox’s DNA sample. The police also obtained
video surveillance footage of the shooting. The video shows Mattox exit the
apartment building, approach a male and a female at the back of an SUV in the
parking lot, appear to draw a firearm, and take a shooting stance. After Mattox drew
his gun, the male appeared to shoot at Mattox.

       A federal grand jury indicted Mattox on one count of possessing a firearm as
a convicted felon. See 18 U.S.C. § 922(g)(1). Mattox moved to suppress the
evidence seized from his hospital room and the statements he made to the police
while hospitalized. The district court denied the motions, adopting the magistrate
judge’s conclusions that (1) the plain-view exception to the warrant requirement
applied to the seizure of Mattox’s clothes, and (2) the questioning of Mattox was not
a custodial interrogation and his statements were voluntary.

       At trial, the jury heard expert testimony that the Desert Eagle handgun found
in the parking lot was manufactured in Israel. The jury convicted Mattox of being a
felon in possession of a firearm. The district court sentenced Mattox to 106 months’
imprisonment and 3 years’ supervised release. It applied a four-level enhancement
for use or possession of a firearm “in connection with another felony offense,” see
U.S.S.G. § 2K2.1(b)(6)(B), overruling Mattox’s objection to the enhancement. The
district court denied the Government’s request that Mattox be designated an armed
career criminal under 18 U.S.C. § 924(e). The Government appeals the denial of the
armed career criminal designation, and Mattox challenges the denial of the
suppression motions, the sufficiency of the evidence that the gun had been in or
affected interstate commerce, and the application of U.S.S.G. § 2K2.1(b)(6)(B).

                                         II.

        We begin with Mattox’s challenge to the district court’s denial of his
suppression motions. “In reviewing a denial of a motion to suppress, we review the
district court’s findings of fact for clear error, giving due weight to the inferences


                                         -3-
police drew from those facts. We review de novo the district court’s legal conclusion
that reasonable suspicion or probable cause existed.” United States v. Pacheco, 996
F.3d 508, 511 (8th Cir. 2021). We also review de novo whether a statement was
given voluntarily, but “we review for clear error the factual findings underlying that
determination.” United States v. Vega, 676 F.3d 708, 718 (8th Cir. 2012) (internal
quotation marks omitted).

                                          A.

       We first consider whether Mattox’s clothing was taken in violation of the
Fourth Amendment. The Fourth Amendment permits an officer to seize an object
without a warrant under the plain-view doctrine if “(1) the officer did not violate the
Fourth Amendment in arriving at the place from which the evidence could be plainly
viewed, (2) the object’s incriminating character is immediately apparent, and (3) the
officer has a lawful right of access to the object itself.” United States v. Vinson, 805
F.3d 1150, 1152 (8th Cir. 2015). Mattox does not dispute that the second and third
conditions are met here. But he argues that the first condition is not met because the
police violated his Fourth Amendment rights by entering his hospital room.

       We disagree. Whether the police violated Mattox’s Fourth Amendment rights
by entering the hospital room depends on whether Mattox had an objectively
reasonable expectation of privacy in the hospital room. See United States v. Long,
797 F.3d 558, 564 (8th Cir. 2015). Our determination of whether an individual had
a reasonable expectation of privacy may be informed by state law. See, e.g., Rambo,
789 F.2d at 1295-96. True, as Mattox points out, overnight guests in homes and
hotel rooms have a reasonable expectation of privacy. Minnesota v. Olson, 495 U.S.
91, 96-97 (1990); United States v. Conner, 127 F.3d 663, 666 (8th Cir. 1997). But
that is because hosting overnight guests in homes “is a longstanding social custom
that serves functions recognized as valuable by society.” Olson, 495 U.S. at 98.
Being admitted to the hospital for a gunshot wound does not serve the same valuable
societal function. In fact, police in Minnesota are expected to show up to hospitals
to investigate a gunshot-wound victim like Mattox because Minnesota law requires


                                          -4-
hospitals to report gunshot wounds to the police. See Minn. Stat. § 626.52, subd. 2;
United States v. Clancy, 979 F.3d 1135, 1138 (6th Cir. 2020). The officer who
interviewed Mattox testified that he had gone to the hospital in the past to interview
victims of gunshot wounds. Accordingly, the Fourth Circuit has recognized that a
police officer “lawfully fulfilling his duty to investigate a reported shooting . . .
lawfully entered the emergency room of a hospital to interview the victim of the
shooting.” United States v. Davis, 690 F.3d 226, 234 n.13 (4th Cir. 2012).
Furthermore, unlike in hotel rooms and residential guest rooms, in a hospital room,
people are constantly coming and going from the room to provide medical services.
Cf. Rakas v. Illinois, 439 U.S. 128, 148-49 (1978) (relying on the fact that the
defendants could not exclude others from certain parts of a car in finding no
legitimate expectation of privacy). And although Mattox rightly observes that there
is a significant privacy interest in medical care, this interest is diminished in
Minnesota for patients with gunshot wounds because the law requires the reporting
of gunshot wounds. See Minn. Stat. § 626.52, subd. 2.

      We conclude that Mattox did not have an objectively reasonable expectation
of privacy in his hospital room and thus the officer did not violate his Fourth
Amendment rights by entering the room. Because the officer lawfully entered his
hospital room and his clothes were in plain view, Mattox’s Fourth Amendment rights
were not violated.

                                         B.

         Next, we consider whether Mattox’s statements to the police while in the
hospital were voluntary. Mattox does not argue that a custodial interrogation
occurred. A statement made outside of a custodial interrogation may be suppressed
if it is not made voluntarily. See United States v. Brave Heart, 397 F.3d 1035, 1040
(8th Cir. 2005). “A statement is involuntary when it was extracted by threats,
violence, or express or implied promises sufficient to overbear the defendant’s will
and critically impair his capacity for self-determination.” Vega, 676 F.3d at 718.
“We determine if a defendant’s will has been overborne by examining the totality of


                                         -5-
the circumstances, including both the conduct of law enforcement in exerting
pressure to confess on the defendant and the defendant’s ability to resist that
pressure.” Brave Heart, 397 F.3d at 1040. “The government bears the burden of
persuasion and must prove by a preponderance of the evidence that the challenged
statements were voluntary.” Vega, 676 F.3d at 718.

       Mattox argues that the statements were involuntary because he was in the
hospital recovering from gunshot wounds, he had taken pain medication, the police
executed a warrant to obtain a DNA sample, and he was not read Miranda rights.
We disagree. The totality of the circumstances shows that law enforcement did not
overbear Mattox’s will. See Brave Heart, 397 F.3d at 1040. Being on pain
medication does not show that a defendant’s will has been overborne if there is
evidence that the patient answered “reasonably” and understood what was occurring.
See United States v. Annis, 446 F.3d 852, 856 (8th Cir. 2006). The court noted that
the officer testified “that Mattox answered questions in an appropriate context and
manner; Mattox spoke in a normal cadence and pace; Mattox did not slur his words;
and that [the officer] was able to totally understand Mattox’s answers.” Mattox also
refused to answer some of the officer’s questions, which suggests that the pain
medication did not impair his ability to resist police pressure. See Brave Heart, 397
F.3d at 1040. The court also found “that there is nothing in the present record to
indicate that [the police officers] employed any strong-arm tactics, deceptive
strategems or other coercive acts . . . and made no threats or promises while talking
to Mattox.” The interview lasted only a few minutes and Miranda warnings were
not required because Mattox was not in custody. See United States v. New, 491 F.3d
369, 374 (8th Cir. 2007). After considering the totality of the circumstances, we
conclude that Mattox’s statements were voluntary.

                                         III.

       Next, Mattox challenges the sufficiency of the evidence that the gun had been
in or affected interstate commerce. “In reviewing the sufficiency of the evidence on
appeal, the relevant question is whether, after viewing the evidence in the light most


                                         -6-
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” United States v. Raines, 243 F.3d
419, 422 (8th Cir. 2001) (internal quotation marks omitted).

        To show a violation of § 922(g), the Government needed to prove beyond a
reasonable doubt that Mattox’s firearm had been “in or affecting interstate
commerce,” United States v. Burning Breast, 8 F.4th 808, 812 (8th Cir. 2021), which
requires “prov[ing] that there exists the minimal nexus that the firearm has been, at
some time, in interstate commerce,” United States v. Horsman, 114 F.3d 822, 826
(8th Cir. 1997) (internal quotation marks and brackets omitted). At trial, expert
witness Special Agent Bryan Lervoog testified that the Desert Eagle handgun found
in the parking lot was manufactured in Israel and was stamped with “IMI, Made in
Israel.” Mattox argues that this testimony was insufficient because Lervoog also
testified that the gun was designed and possibly assembled in Minnesota and that the
barrel was manufactured in Minnesota, though the “frame and other parts of the
firearm [we]re made in Israel.” The definition of a “firearm” includes “the frame or
receiver of any such weapon,” 18 U.S.C. § 921(a)(3)(B), so even if the barrel was
manufactured in Minnesota, testimony that the frame and other parts were
manufactured in Israel and that the gun was assembled in Minnesota is sufficient to
show that the gun had been in interstate commerce. See Carter, 270 F.3d at 734;
United States v. Cox, 942 F.2d 1282, 1286 (8th Cir. 1991) (“[P]roof that the firearm
was manufactured outside the state of possession will suffice [to prove an interstate
nexus].”).

                                         IV.

      Mattox also challenges the application of a four-level sentencing enhancement
for “us[ing] or possess[ing] any firearm or ammunition in connection with another
felony offense,” here, aggravated assault. See U.S.S.G. § 2K2.1(b)(6)(B). “We
review the district court’s finding that [the defendant] possessed a firearm in
connection with another felony for clear error.” United States v. Robison, 759 F.3d
947, 949 (8th Cir. 2014). We review the district court’s application of the guidelines


                                         -7-
de novo. United States v. Canamore, 916 F.3d 718, 721 (8th Cir. 2019). Mattox
challenges the district court’s conclusion that he committed aggravated assault
because he claims he acted in self-defense.

       “In applying § 2K2.1(b)(6) when the defendant has not been convicted of
another state or federal felony offense, the district court must find by a
preponderance of the evidence that another felony offense was committed, and that
use or possession of the firearm facilitated that other felony.” United States v.
Boman, 873 F.3d 1035, 1043 (8th Cir. 2017) (internal quotation marks omitted). At
issue here is only whether “another felony offense was committed.” See id. “The
Guidelines define ‘another felony offense’ as ‘any federal, state, or local offense,
other than the explosive or firearms possession or trafficking offense, punishable by
imprisonment for a term exceeding one year, regardless of whether a criminal charge
was brought, or a conviction obtained.’” Id. at 1044 (quoting U.S.S.G. § 2K2.1, cmt.
n.14(C)). The government must prove that another felony was committed by a
preponderance of the evidence, United States v. Raglin, 500 F.3d 675, 677 (8th Cir.
2007), and it must negate an affirmative defense by a preponderance of the evidence,
Robison, 759 F.3d at 949-50.

      Here, the presentence investigation report recommended applying the
enhancement based on Minnesota Statutes § 609.222, subdivision 1, which makes it
a crime to “assault[] another with a dangerous weapon.” See State v. Montalvo, 324
N.W.2d 650, 651 (Minn. 1982) (citing § 609.222 for “aggravated assault in the
second degree”). A “firearm” is a dangerous weapon. Minn. Stat. § 609.02, subd.
6. Minnesota’s self-defense affirmative defense provides that “reasonable force may
be used upon or toward the person of another without the other’s consent . . . when
used by any person in resisting or aiding another to resist an offense against the
person.” Minn. Stat. § 609.06, subd. 1(3).

      A valid claim of self-defense requires the existence of four elements:
      (1) the absence of aggression or provocation on the part of the
      defendant; (2) the defendant’s actual and honest belief that he was in
      imminent danger of death or great bodily harm; (3) the existence of

                                         -8-
      reasonable grounds for that belief; and (4) the absence of a reasonable
      possibility of retreat to avoid the danger.

State v. Radke, 821 N.W.2d 316, 324 (Minn. 2012).

        The district court did not clearly err in finding that Mattox did not act in self-
defense. Although it did not specify which element of self-defense was lacking, the
district court concluded that “the evidence clearly shows that that four-level
enhancement should be imposed, given the facts that were established at trial.” At
trial, the Government presented video surveillance footage of the parking-lot
encounter between Mattox and two individuals. The video shows Mattox exit the
apartment building, approach a male and a female at the back of an SUV in the
parking lot, draw a firearm, and take a shooting stance. After Mattox drew his gun,
the male also took a shooting stance and appeared to shoot at Mattox. Mattox never
denied during his testimony that he was the first one to appear ready to shoot.
Rather, he testified that he raised his cell phone clip to make it look like a gun after
the two individuals allegedly said, “There he is. Kill him! Kill him!” From the
facts established at trial through Mattox’s testimony and the video of the incident,
we infer that the district court found one or more of the first three elements of the
self-defense affirmative defense, each of which rests on the truthfulness of Mattox’s
testimony, not satisfied. This finding was not clear error because the district court
apparently found Mattox’s version of what happened not credible. See United States
v. Mitchell, 2 F.4th 786, 789 (8th Cir. 2021) (stating that a district court’s credibility
determinations “are virtually unreviewable on appeal”). Thus, we conclude that the
Government has met its burden to negate Mattox’s defense and that the district court
did not clearly err by applying the four-level enhancement.

                                           V.

     Lastly, the Government challenges the district court’s determination that
Mattox does not qualify as an armed career criminal. We review de novo whether a




                                           -9-
prior conviction qualifies as a predicate offense under § 924(e)(1). United States v.
Abbott, 794 F.3d 896, 897 (8th Cir. 2015).

      The Armed Career Criminal Act (ACCA) establishes a minimum sentence for
a defendant who has three prior convictions for a violent felony or a serious drug
offense “committed on occasions different from one another.” 18 U.S.C.
§ 924(e)(1). The sentencing court determines whether the offenses were committed
on different occasions. See United States v. Harris, 794 F.3d 885, 887 (8th Cir.
2015).

       Here, the Government presented evidence of three prior Minnesota
convictions: (1) a second-degree assault conviction from 2012, (2) a domestic
assault conviction from 2015, and (3) a fifth-degree assault conviction from 2015.
The only information that the Government provided about the 2015 convictions was
the charging document, which included the counts and the statement of probable
cause detailing what happened based on the officers’ accounts and witness
statements. The district court needed to determine whether the domestic assault and
fifth-degree assault convictions occurred on different occasions. In making its
determination, it considered witness statements from the probable-cause portion of
the criminal complaint and ultimately concluded that the domestic assault and fifth-
degree assault convictions did not occur on different occasions.

       On appeal, Mattox argues that we may affirm on the alternative ground that
the district court cannot consider any information besides the elements of the offense
of conviction and that the elements themselves are insufficient to prove that he
committed the crimes on different occasions.2 See United States v. Baez, 983 F.3d
1029, 1041 (8th Cir. 2020) (“[W]e can affirm the district court’s judgment on any

      2
       The Government does not argue that if the district court could not consider
the probable-cause section of the complaint, it erred in concluding that the offenses
were committed on the same occasion. See United States v. Rice, 699 F.3d 1043,
1050 (8th Cir. 2012) (“Issues not raised in a party’s opening brief are waived.”).


                                        -10-
ground that is supported by the record.”). Mattox gives two reasons for why the
district court cannot consider any information besides the elements and the fact of
conviction. First, Mattox argues that the district court can never consider any facts
besides the fact of conviction and the elements of the offense under the Sixth
Amendment. Second, Mattox argues that Shepard v. United States, 544 U.S. 13
(2005), barred the district court from considering the probable-cause section of the
complaint. If the district court could not consider the probable-cause section of the
complaint, it could consider only the elements themselves and the fact of conviction
because that was the only other evidence presented by the Government.

      We conclude, however, that we need not reach either question. Cf. Levering
v. United States, 890 F.3d 738, 741 n.2 (8th Cir. 2018) (refraining from deciding
whether “a sentencing court deciding the occasions-different question is limited to
consulting judicial records of the type described in Shepard”). Even assuming that
Shepard permits the district court to consider the probable-cause section of the
complaint and that the district court can consider nonelemental facts, 3 the district
court did not err in determining that Mattox did not commit the crimes on different
occasions.

       In making this determination, the sentencing court must consider “(1) the time
lapse between offenses, (2) the physical distance between their occurrence, and (3)
their lack of overall substantive continuity, a factor that is often demonstrated in the
violent-felony context by different victims or different aggressions.” United States
v. Pledge, 821 F.3d 1035, 1038 (8th Cir. 2016). “The first factor is the most
important consideration.” Id.

      As the Government itself notes, the probable-cause section of the complaint
indicates that Mattox assaulted his girlfriend, R.R.O., in her apartment, she escaped
and ran to a different apartment down the hall, and Mattox chased after her. First,

      3
       We have previously considered facts that are nonelemental, though we have
not expressly said we were doing so. See, e.g., United States v. Perry, 908 F.3d
1126, 1131-32 (8th Cir. 2018); Levering, 890 F.3d at 741.

                                         -11-
there was hardly any time lapse between the two assaults. After Mattox assaulted
R.R.O, he chased her as she ran into a neighbor’s apartment, and while trying to get
into the neighbor’s apartment, he assaulted three other persons. This factor weighs
in Mattox’s favor. Second, the assaults occurred in different places—R.R.O.’s
apartment and in a neighbor’s apartment. Though they were close, “a short distance
can be enough to separate two crimes.” Perry, 908 F.3d at 1131. This factor weighs
in the Government’s favor. Third, the assaults had different victims, but the assaults
did not reflect “different aggressions.” See Pledge, 821 F.3d at 1038. Mattox
assaulted the three other persons in an attempt to continue his assault on R.R.O., see
United States v. Hamell, 3 F.3d 1187, 1191 (8th Cir. 1993) (treating whether two
assaults “had different motivations” as relevant to whether they were committed on
separate occasions), and there was no “discernible pause in activity during which
[Mattox] had an opportunity to cease and desist from further criminal activity,” see
United States v. Davidson, 527 F.3d 703, 710 (8th Cir. 2008), vacated in part on
other grounds, 551 F.3d 807 (8th Cir. 2008). Because there were different victims
but the same aggression, the third factor does not weigh in either party’s favor. In
sum, one factor weighs in each party’s favor, and the most important factor weighs
in Mattox’s favor. Thus, even assuming the district court properly considered the
probable-cause section of the complaint and nonelemental facts, it did not err in
concluding that Mattox committed the assaults on the same occasion and that Mattox
does not qualify as an armed career criminal.

                                         VI.

      For the foregoing reasons, we affirm.
                      ______________________________




                                        -12-